Title: To John Adams from François Adriaan Van der Kemp, 20 May 1812
From: Van der Kemp, François Adriaan
To: Adams, John



My Dear Sir!
Oldenbarneveld 20 May 1812

As head-ache and high-flying winds do confine me at home I Shall indulge myself in answering a number of Letters—now before me—and make a beginning with your favours. This is allways a pleasant task, which makes me often forget present cares, and not over-anxious of future ones, which maÿ hover around me. You will participate with me in my feelings, when I inform you, that among the last letters, which I received from Europe, there was an affectionate one of mÿ old friend Corn. de Gÿzelear—He continues in health—enjoÿing otium cum dignitate—as a last mark of high regard, which he received from our mutual frend John Luzac was his appointment, by his last will, as Executor, and guardian of his Children—
You are pleased to State, that my last letters Suggests topics for writing Folios—how then Shall I answer yours in a worthÿ manner in a few pages—as you continue  to bestow upon me everÿ time instruction, amusement, and everÿ time what its ÿet higher valued by me, fresh proofs of your kindness and regard?
It appears now evident to me, that mÿ remark on “Oceans of blood have been Shed” originated in ignorance—I would not, or I had made it as being thro error led to the knowledge of the true Signification of a word—But I cannot give up mÿ opinion—that Cicero’s offices were too highlÿ eulogized—Theÿ would unquestionably make a better appendix to the Gospels—than all the apocrÿpha or Spurious gospels but this concession Shall bÿ no means elevate these, to become a valuable Supplement to them. The Christian Revelation can not even in a moral Sense, be in want of a Supplement—I will not vex you with Calvin or Servetus—but tell me—that I maÿ possess your historical Scrap in full—in what city of Spain is the Cathedral of St. John the Second?
I thank you most Sincerilÿ for the communication of the inclosed Letter—this—if I wanted one, is a Sure pledge of your high regard—In the notitia Liberaria of the Bipontine edition is mentioned—that Scaliger ad Lib. v pag. 348 notat periisse Libr. ii Spheræ barbaricæ, et Suffragia planetarum hoc est Libr. vi & viii—
According to them the first edition of Poggio’s apographon had been corrected and published by John (Müller) Regiomontanus  an. 1472 Nurembergæ—
The first book of Manilius has been translated in English by Edw. Sherburn to which he joined a commentarÿ with a history of astronomÿ Lond. 1675 See Philos. Trans. n. 110 p. 233 and act. Erud. Lips: 1702. pag. 523. another Translation in English verses is of Th. Creech—The five Books of M. Manilius, containing the System of ancient astronomÿ and astrology, done into English verse with Notes by  T. C. London by Jac. Tonson. 1697. Quincy has regaled you with exquisite morsels of Manilius—did I know, that it would Suit your taste—I might add others—on the Antipodes—God—Man Luxurÿ—Andromeda—Fr. Pingré is Courtier—Manilius Shall be read more than before—Quincy’s opinion in regard to Turgot’s pilfering maÿ be correct I dare not question it—But—in So far he is guilty—that it was boasted of as his own legitimate Child—conceived in and born from his own identical brain—When at Paris and Amsterdam experiments were instituted—after Franklin’s manner—with kites—to draw the electric fluid from the Skies—when his Successes were enthusiastically applauded and Geo. Wil. Richman’s unfortunate catastrophe at Petersburg—Some years before—recollected—
Do you prefer to read Manilius yourself—I then Shall take hold of the first Sure opportunity of Sending him.
I have never read—I never heard of Condorcet’s outlines of an historical view of the progress of the human mind—I wished to See and peruse it—after your interesting Extracts. It must contain interesting materials—but does the work recommend itself as much bÿ its Solidity as it may do by its colouring? But how much tinsel it has—there is, presumptivelÿ, gold amongst it.
Ask your Son—if he had Seen of “Herder’s idea of a Philosophical history of the human Species in 2 vol.” it is in German—I have never Seen it—neither expected a Philosophical work from Herder—th’ unquestionablÿ a man of great talents—in Oriental Literature I reperused my Skeleton-Sketch—after receiving a Letter of approbation of Th. Jefferson, who coincides with my other Correspondents—that he wished a Similar work published. Altho I have abandoned the idea of it; I did look it over—and discovered an enormous gap, which I filled up, after General view in Europe in 1763—England, France, Prussia, Russia &c
Peace between the Powers engaged in the 7 years war. ought to be inserted
Revolutionarÿ Spirit: its developement
Man, a rational, Social, Moral Being
Scholium—
Caroll progress of the human mind—Manilius, Condorcet, Herder
Social Compact—its basis—requisites—boundaries:
Inalienable rights—Safety of Life—Security of property—civil and religious Libertÿ—
Theories to obtain—to Secure these possessions in the highest degree of perfection to all the associated—
Means—ObstaclesCountour of the Tableau—
Its parts—Executive—Legislative—judicial
Tribunal of correction
Their cement—ornaments—means of preservation: Symptoms of desease dangers—remedies—Encouragement prospect
then follows—Revolutions—
Was I forty years—in a Situation affluent enough—to provide me the materials I wanted, and ease—to work them up—then I might under take Such a vast work—and it should not be tainted neither by the fierÿ zeal of anÿ Political or Religious Sect—neither by monkish bigotrÿ and Superstition—but I Should glorÿ—if the morality of the Gospel, was legible in its pages, and was preached—in an Efficacious waÿ—by my writings.
I made a beginning of revising mÿ Philosophical researches in Some points of Nat. Hist—and then I hope to digest mÿ raw materials on Plagiarism—
Permit me to finish—I remain— / your—obliged friend!

Fr. Adr. vanderkemp
P.S. As I have at present—no copy of the Sketch, I can not recollect if in the art. Revolution in France—I inserted—militarÿ conscription views—effect;—if not—allow it a place—as it is a cardinal feature—
Mÿ edition of Manilius is that of the Bipontine Society of 1783—it constitutes the 2 vol. of Virgil—
Did you consider mÿ Sketch So much deserving to Submit it to your Son’s inspection? if So—I hope I Shall be favoured with his opinion—but then he ought to See the last addition too—which in my judgment is essential—Ask him—what informations he has or can obtain for me—besides the Scantÿ ones in Pallas—from monuments—inscriptions (Arabic or coptitec and if the first—if in the old clumsÿ characters or in the improved bÿ Ebn Mocla) in Siberia and adjacent regions of the incursions of the Arabs between the 7 & 10 Cent:? 2) if he did examine the bones or Skeleton’s of the mammoth in the Imperial Cabinet—and what difference he observed between these and the N. American? (3)
Had I accepted in 88 an offer of Prince Gallitzin to Superintend a colony—of Germans at Cherson—I might have devoted Some time in these researches—Now I must live on gratuitous food—Alexander can not condescend to Send the discoveries of his Scavants to a woodman—He maÿ

